DAUKSCH, Judge.
This is an appeal from a sentence. Because the sentencing court erred, both procedurally, by not giving timely written reasons for a departure sentence, and substantively, by not giving legally sufficient written reasons for the departure sentence, we vacate the sentence for escape and remand for a proper guideline sentence. Ree v. State, 565 So.2d 1329 (Fla.1990); State v. Brown, 530 So.2d 51 (Fla.1988); Whitehead v. State, 498 So.2d 863 (Fla.1986). Appellant’s argument regarding other sentences and his classification as an habitual offender as to those is without merit. King v. State, 557 So.2d 899 (Fla. 5th DCA), rev. denied, 564 So.2d 1086 (Fla.1990). We affirm the robbery sentences.
AFFIRMED in part; VACATED in part; REMANDED.
PETERSON and DIAMANTIS, JJ., concur.